Exhibit 10.2 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

EXECUTIVE EMPLOYMENT AGREEMENT, effective September 1, 2012, by and between
Amerx Health Care Corporation, a Florida corporation (“Amerx”), Procyon
Corporation, a Colorado corporation (“Procyon”) and James B. Anderson (the
“Executive”).

 

WHEREAS, Amerx has, prior to the date of this Agreement, employed the Executive
as its Vice President of Operations; and



WHEREAS, Executive is employed by Procyon as its Chief Financial Officer; and

WHEREAS, Procyon, the parent corporation of Amerx, has agreed to provide some of
the benefits to Executive under this Agreement; and

WHEREAS, Amerx desires to continue to employ the Executive on a full-time basis,
and the Executive desires to be so employed by Amerx, pursuant to the terms of
this Executive Employment Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree

as follows:

ARTICLE I

EMPLOYMENT DUTIES AND BENEFITS

 

Section 1.1 Employment. Amerx hereby employs the Executive in the position
described on Schedule 1 hereto as an executive officer of Amerx, pursuant to the
terms of this Executive Employment Agreement. The Executive accepts such
employment and agrees to perform the duties and responsibilities assigned to him
pursuant to this Agreement.

 

Section 1.2 Duties and Responsibilities. The Executive shall hold the positions
with Amerx and Procyon which are specified on Schedule 1, which is attached
hereto and incorporated herein by reference. The Executive is employed pursuant
to the terms of this Agreement and agrees to devote full-time to the business of
Amerx and Procyon. The Executive shall perform the duties set forth on Schedule
1 while employed as an executive officer, and such further duties as may be
determined and assigned to him from time-to-time by the Chief Executive Officer
or the Board of Directors of Procyon, the parent corporation of Amerx.

 

Section 1.3 Working Facilities. The Executive shall be furnished with facilities
and services suitable to the position and adequate for the performance of the
Executive’s duties under this Agreement. The Executive’s duties shall be
rendered at Amerx’s offices, or at such other place or places as the Executive
may designate with Amerx’s approval, which shall not be unreasonably withheld.

 

Section 1.4 Vacations. The Executive shall be entitled each year to a reasonable
vacation of not less than four weeks in accordance with the established
practices of Procyon now or hereafter in effect for executive personnel, during
which time the Executive’s compensation shall be paid in full. Should Amerx or
Procyon from time-to-time require the Executive to perform job duties during
vacation periods, the Executive shall be entitled to compensatory vacation time
at a mutually agreeable time.

 

   Section 1.5 Expenses. The Executive is authorized to incur reasonable
expenses for promoting the domestic and international business of Amerx and
Procyon in all respects, including expenses for entertainment, travel and
similar items. Amerx or Procyon, as applicable, will reimburse the Executive for
all such expenses that are reasonably related to Amerx’s or Procyon’s business
and primarily for Amerx’s and/or Procyon’s benefit, upon the presentation by the
Executive, from time-to-time, of an itemized account of such expenditures. Such
expenses shall be reviewed and approved by Procyon’s Chief Executive Officer.

 

 

 

 

 

 

 

 
 



 

Section 1.6 Benefit Plans. From the effective date of this Agreement, the
Executive shall be entitled to participate in all existing benefit plans
provided to Procyon’s executive employees, including, to the extent now or
hereafter in effect, medical, health, dental, vision, disability, life insurance
and death benefit plans, in accordance with the terms of such plans.

 

ARTICLE II

COMPENSATION

 

Section 2.1 Base Salary. Amerx shall pay to the Executive a base salary of not
less than the amount specified on Schedule 1, subject to annual review and
raises in such base salary. The base salary may be changed by action of
Procyon’s Board of Directors, and such changes shall thereafter be included in
the Executive’s base salary as defined for purposes of this Agreement and
Procyon’s bonus plan.

 

Section 2.2 Bonus and Bonus Plan Participation. The Executive shall be entitled
to receive certain short term and long term incentive bonuses, as set forth, and
pursuant to the conditions set forth, in Schedule 1. The Executive shall also be
entitled to receive bonuses in accordance with the provisions of the
Procyon-wide bonus plan as in effect from time to time.

 

ARTICLE III

TERM OF EMPLOYMENT AND TERMINATION

 

Section 3.1 Term and Nature of Employment. This Agreement shall be for a term of
one year, commencing on its effective date, subject, however, to termination
during such period as provided in this Article and approval of the shareholders
of Procyon in its annual meeting of shareholders. Nothing contained in this
Agreement shall be construed to constitute a promise of employment to the
Executive for a fixed term. Executive’s employment under this Agreement is
strictly “at will,” and may be terminated by the Executive, Amerx or Procyon,
upon thirty days written notice, for any reason or no reason, with or without
cause.

 

Section 3.2 Renewal of Term. Executive’s employment shall be extended for one
additional year at the end of each year of the term, or extended term, of this
Agreement on the same terms and conditions as contained in this Agreement,
unless either Amerx, Procyon or the Executive shall, prior to the expiration of
the initial term or of any renewal term, give written notice of the intention
not to renew this Agreement.

 

Section 3.5 Termination. In the event of termination of this Agreement by the
Executive or Procyon or Amerx for any reason, including termination by death or
disability of the Executive, Amerx shall be obligated to compensate the
Executive for any accrued vacation time not taken and any earned but unpaid base
salary and any earned but unpaid bonuses up to the date of termination.

 

Section 3.6 Options. Any options granted to the Executive to purchase stock of
Procyon shall become fully vested on the date of the involuntary termination of
this Agreement. This provision shall serve as a contractual modification of any
option grants or agreements between the Executive and Procyon, whether such
grants or agreements shall pre-date or postdate this Agreement, and is hereby
incorporated by reference into each such option grant or agreement.

 



 

 

 

-2-

 

 
 



ARTICLE IV

GENERAL MATTERS

 

Section 4.1 Governing Law. This Agreement shall be governed by the laws of the
State of Florida and shall be construed in accordance therewith.

 

Section 4.2 No Waiver. No provision of this Agreement may be waived except by an
agreement in writing signed by the waiving party. A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.

 

Section 4.3 Amendment. This Agreement may be amended, altered or revoked at any
time, in whole or in part, by filing with this Agreement a written instrument
setting forth such changes, signed by each of the parties.

 

Section 4.4 Benefit. This Agreement shall be binding upon the Executive, Procyon
and Amerx, and shall not be assignable by Procyon or Amerx without the
Executive’s written consent.

 

Section 4.5 Construction. Throughout this Agreement the singular shall include
the plural, and the plural shall include the singular, and the masculine and
neuter shall include the feminine, wherever the context so requires.

 

Section 4.6 Text to Control. The headings of articles and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.

 

Section 4.7 Severability. If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions. On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.

 

Section 4.8 Authority. The officer executing this Agreement on behalf of Procyon
and Amerx has been empowered and directed to do so by the Board of Directors of
Procyon.

 

Section 4.9 Effective Date. The effective date of this Agreement shall be
September 1, 2012.

 

 



PROCYON CORPORATION   AMERX HEALTH CARE CORPORATION       By: /s/Regina W.
Anderson By: /s/ Justine W. Anderson Regina W. Anderson,   Justine W. Anderson,
Chief Executive Officer   President             By: /s/ Fred W. Suggs, Jr.,  
By: /s/ Chester L. Wallack Fred W. Suggs, Jr.,   Chester L. Wallack, Director,
Member of the Procyon   Director, Member of the Procyon Corporation Compensation
  Corporation Compensation Committee   Committee             EXECUTIVE:        
  /s/ James B. Anderson     James B. Anderson    

 

 

 

-3-

 

 
 



PROCYON CORPORATION AMERX HEALTH CARE

CORPORATION EXECUTIVE EMPLOYMENT AGREEMENT

Schedule 1

Salary and Benefit Statement

 

Executive: Justice W. Anderson September 1, 2012

 

    Position: Amerx Health Care Corporation: Vice President of Operations  
Procyon Corporation: Chief Financial Officer         Reporting to: Regina W.
Anderson, Chief Executive Officer, Procyon Corporation   Justice W. Anderson,
President, Amerx Health Care Corporation   Procyon Board of Directors        
Base Salary: $120,000, annually         Benefits: As outlined in this Executive
Employment Agreement and the current Procyon Corporation Employee Handbook.    
    Term: As described in Section 3.1 of the Executive Employment Agreement.  
The terms of the Short Term Growth Incentive Bonus described below shall be
reviewed annually, and any amendment thereto be made with the mutual agreement
of Procyon, Amerx and the Executive.   The terms of the Long Term Growth in
Profit Incentive Bonus described below shall be reviewed prior to the end of
fiscal 2015, and any amendment thereto be made with the mutual agreement of
Procyon, Amerx and the Executive.         Duties and   Responsibilities: Procyon
Corporation - title: Chief Financial Officer        

 • Oversee and Manage all financial record keeping, quarterly and annual
financial reporting, SEC filings, quarterly, annual audits and payroll.    
 Amerx Health Care Corporation - title: Vice President of Operations    
 •Management, supervision and coordination of accounting staff, weekly/monthly
financial reporting and accuracy of un-audited reporting of financials.    
 •Management, supervision and coordination of sourcing, manufacturing and
product packaging requirements of Amerx products.      • Oversight of IT
operations, performance and proficiencies.



 





-4-

 

 

 



 
 



 

 



Short Term   Growth Incentive   Bonus: Executive will be entitled to a $10,000
annual bonus, payable as set forth below, based on accomplishing the following
benchmarks:    







 

•70% of the bonus will be paid to the Executive for the successful management of
Amerx’s inventory forecasting and ensuring that product supply meets the needs
of the budgeted sales forecasts, based upon monthly goals established by the
President of Amerx. The monthly performance goals will be evaluated quarterly
and if achieved during any of the applicable three months, the bonus will be
paid for each month the goal is achieved following the end of the applicable
fiscal quarter.        

•30% of the bonus will be paid to the Executive for improving operational
efficiencies and limiting operational expenses of Amerx to less than 11% of
total revenue for the year, payable in September following the close of the
applicable fiscal year.          In addition to the Short Term annual bonus
above, the Executive will be entitled to a bonus of $2,500 for the development
of a “Product Improvement,” and/or a $5,000 bonus for the development of a “New
Product.”

  

    •“Product Improvement” is defined as a change to an existing product’s size,
delivery system, packaging, etc. A design, color or changes to IFC’s, product
labels or printing are not considered product improvements.          •“New
Product” is defined as an item not previously stocked or sold by Amerx Health
Care in any size of form.    



•Bonuses will be paid 60 days following the product clearing all necessary
testing, approvals, stocking at Amerx Health Care headquarters and deemed ready
to sell.   Executive will be responsible to meet with the President of Amerx
following the completion of each quarter and present a report detailing the
employee’s success in achieving the stated goals in order to qualify for the
bonuses above.

 

 

-5-

 

 

 



 
 

 

 

 

Long Term

Growth Incentive

Bonus:• After three years from the date of this Agreement, Executive will be
paid a long term incentive bonus of 1% of Amerx’s cumulative net profit for the
preceding three-year period, provided the cumulative net profit for the
three-year period exceeds $2,184,600, but is less than $2,430,000.        
•Executive will be paid a long term incentive bonus of 1.5% of Amerx’s
cumulative net profit for the preceding three-year period, provided the
cumulative new profit for the three-year period exceeds $2,430,000.        

•The annual net profit long term incentive bonus will be cumulative over the
three-year period and will be paid by Amerx to Executive in September of 2015,
after the close of the fiscal year end, provided Executive remains employed in
his present or a higher position.



APPROVED:            PROCYON CORPORATION   EXECUTIVE:             By: /s/ Regina
W. Anderson /s/ James B. Anderson Regina W. Anderson, Chief Executive Officer  
James B. Anderson

  

 



    AMERX HEALTH CARE CORPORATION By: /s/ Fred W. Suggs, Jr.     Fred W. Suggs,
Jr.     Director, Member of the Procyon     Corporation Compensation Committee  
        By: /s/ Chester L. Wallack By: /s/ Justice W. Anderson Chester L.
Wallack   Justice W. Anderson, President Director, Member of the Procyon  
Corporation Compensation           Effective Date: September 1, 2012    

 

 

 

 -6-

